department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c march cc psi b06 conex-104313-11 o f f i c e o f t h e c h i e f c o u n s e l number release date uil 25c --------------------- ------------------------ -------------------------------- dear ------------- i am responding to your fax dated date in this fax you discuss several aspects of the tax_credits for nonbusiness energy_property available to tenant-stockholders in cooperative housing corporations this letter describes well-established interpretations and principles of tax law without applying them to a specific set of facts this letter is advisory only and has no binding effect on the internal_revenue_service this letter only provides general guidance for determining how to comply with applicable law you stated in your fax that irs officials had promised to send you a comprehensive document that would address the spectrum of issues affecting your fellow high-rise housing cooperative homeowners stockholders and you we agreed to send a follow-up letter to you correcting an error on a prior letter that we sent to you additionally in a phone conversation with you i agreed to also address in that follow-up letter some additional questions about which you had asked for further clarification i am addressing both the correction and clarifications in this letter along with my response to your fax dated date i believe the content of this letter addresses all issues that we have discussed first i want to provide the correction and clarification for the letter we sent to you dated date in response to your fax dated date on the tax_credit for nonbusiness energy_property under sec_25c of the internal_revenue_code the code as part of my response dated date i included general information about the credit including information stating when taxpayers must place property in service to qualify for a credit there are errors in the paragraph describing the required placed_in_service dates this paragraph should read the credit is available for qualified_property placed_in_service before date recently enacted legislation the tax relief unemployment insurance reauthorization and job creation act of extended the conex-104313-11 placed_in_service_date to allow property that is placed_in_service before date to qualify for the credit and made other changes to the credit that are not relevant to this letter i spoke on the phone with you on date about our letter to you dated date during this phone call you requested additional clarification about two different issues first you requested clarification about a sentence in the date letter this sentence reads a s discussed the law treats a tenant-stockholder in a cooperative_housing_corporation as having made his or her proportionate share of any expenditures of the corporation this sentence means the law treats a tenant-stockholder in a cooperative_housing_corporation as having made his or her proportionate share of the corporation’s expenditures_for property that is eligible for a tax_credit under sec_25c second you requested clarification about whether a taxpayer must have a manufacturer’s certification to claim a tax_credit i will include a full response to this question in my discussion about the sec_25c tax_credit included in this letter however i also wanted to note that i responded to this question in my letter to you dated date as i have discussed in previous letters to you tenant-stockholders in a cooperative_housing_corporation are eligible for the tax_credits for nonbusiness energy_property such as qualified exterior windows and qualified exterior doors sec_25c of the code provides this tax_credit qualifying property under sec_25c of the code sec_25c as originally enacted in the energy policy act of epact provided a tax_credit for qualified_energy_efficiency_improvements including qualifying exterior windows and exterior doors the credit was available with respect to qualifying property placed_in_service after date and before date the energy improvement extension act of eiea enacted on date revived the sec_25c credit that expired at the end of neither of these laws the epact nor the eiea provided any credit under sec_25c for property placed_in_service during but the eiea provided a credit for qualified_property placed_in_service after date and before date to qualify for this tax_credit the law required that the energy efficiency improvements meet certain energy efficiency standards the eiea required an exterior window or door to meet the requirements of the supplement of the iecc or the supplement of the iecc because of the difficulty taxpayers would have in determining whether they satisfied statutory efficiency standards for property that they purchase the irs allowed homeowners including a tenant stockholder in a cooperative conex-104313-11 housing corporation and the owner of a condominium to rely on certifications of the manufacturer that the property that the manufacturer produced satisfies these efficiency standards in the law the irs issued a notice on date that allowed manufacturers to issue a certification statement that the property that they manufactured met the energy efficiency requirements in the law the irs also allowed taxpayers who purchased exterior windows and skylights that bore the energy star label to rely on the energy star label to show that a window or skylight satisfied the statutorily required efficiency standards if the taxpayer installed the window or skylight in the region s identified on the label see notice_2006_26 the american recovery reinvestment tax act of arrta enacted on date extended the credit for qualified_property placed_in_service before date the arrta also made further changes to the credit by amending the efficiency standards required in the law therefore to qualify for this tax_credit for qualified_energy_efficiency_improvements including exterior windows skylights and doors that are installed the day after enactment_date the improvements had to meet the energy efficiency standards in the arrta the arrta generally raised the efficiency standards for property placed_in_service after date thus the arrta requires that an exterior window skylight or door meet both the prescriptive criteria of the iecc and have a u factor and shgc that is equal to or less than dollar_figure to qualify for the tax_credit after the arrta a reference to the iecc may also refer to the iecc the irs provided a limited exception to this change in energy efficiency standards this limited exception specifically provides that for amounts actually paid_or_incurred before date taxpayers may rely on a manufacturer’s certification issued before date if the manufacturer based the certification on the efficiency standards in place before the arrta that is before date and on the energy star label for exterior windows or skylights if the taxpayer installed the windows or skylights in the region identified on the label note-the exception allowing a taxpayer to rely on an energy star label does not apply to doors the irs provided this limited exception because notice_2006_26 provided that taxpayers could rely on a manufacturer’s certification statement for sec_25c property or on an energy star label for exterior windows and skylights a taxpayer who claims this limited exception should retain in his or her records the manufacturer’s certification or the energy star label on which he or she relied we published this limited exception in section and of notice_2009_53 copy attached notice_2009_53 also includes an updated manufacturer’s certification procedure to allow manufacturers to certify property that meets the new energy efficiency standards enacted in the arrta conex-104313-11 taxpayers who made purchases before date and did not rely on a manufacturer’s certification issued before the arrta for sec_25c property or an energy star label for exterior windows and skylights cannot claim this exception to qualify for the credit for property placed_in_service after date these taxpayers must install property that meets the energy efficiency standards enacted as part of the arrta specifically for windows doors and skylights the arrta requires that these properties meet both the prescriptive criteria of the iecc and have a u factor and shgc that is equal to or less than dollar_figure to qualify for the tax_credit as stated in my letter dated date a taxpayer may qualify for the nonbusiness_energy_property_credit without a manufacturer’s certification statement for sec_25c property or the energy star label for exterior windows and skylights that the taxpayer installs between date and date if the taxpayer can show that the sec_25c property meets the requirements in the law as in effect prior to the arrta likewise a taxpayer may qualify for the credit without a manufacturer’s certification statement for sec_25c property that the taxpayer installs after date if the taxpayer can show that the sec_25c property meets the requirements in the law made effective by the arrta of course either a manufacturer’s certification for any sec_25c property or the energy star label for windows and skylights is necessary to rely on the exception for amounts actually paid_or_incurred before date based on either a manufacturer’s certification issued before date if the manufacturer based the certification on the efficiency standards in place before the arrta that is before date and the energy star label for exterior windows or skylights if the taxpayer installed the windows or skylights in the region identified on the label therefore to reiterate in response to your fax dated date only taxpayers claiming a credit under the limited exception must have the certification statement property that meets the applicable statutory requirements at the time it is installed is qualified_property without a manufacturer’s certification the installation dates are critical however to determining the applicable statutory requirements in your fax dated date you stated your concern about confusing language for fenestration product purchase dates and installation dates the congress provided in the arrta that property installed after date must meet the arrta requirements the law specifically stated in the arrta that the change in the efficiency standards applies to property installed after date thus an exterior window skylight or door installed after date must meet both the iecc and the requirement that the shgc and u factor be equal to or less than windows skylights and doors that meet the prescriptive criteria of the supplement of the iecc but not the requirement that the window skylight or door has a u factor and shgc that is equal to or less than will only qualify if installed prior to date unless this property also qualifies for the limited exception conex-104313-11 discussed above based on reliance on a manufacturer’s certification or the energy star label i am sorry that manufacturers may not have been aware of the certification procedure however as explained a taxpayer does not have to have a certification statement to claim the credit if the installed exterior window skylight or door meets both the prescriptive criteria of the iecc and has a u factor and shgc that is equal to or less than dollar_figure to qualify for the tax_credit the manufacturer’s certification is necessary for a taxpayer claiming a credit under the exception to show that the taxpayer relied on the certification additionally in response to your fax dated date i believe i have indicated to you in almost every if not every discussion i have had with you that we have never intended to provide any discussion of how to apply any provision of the iecc i am sorry if anything i said caused you to think that we would provide any discussion of the application of the supplement to the iecc to large cooperative buildings or to any other buildings eligibility of tenant-stockholders for a tax_credit for the purpose of this credit sec_25c treats an individual who is a tenant-stockholder in a cooperative_housing_corporation as making the tenant-stockholder's proportionate share of any expenditures of the corporation for exterior windows and doors similarly in the case of an individual who is a member of a condominium_management_association for a condominium unit that the individual owns sec_25c treats the individual as making the individual's proportionate share of any expenditures of the association for windows and doors for the purpose of determining that individual’s eligibility for the sec_25c credit as i discussed in my letter to you dated date a cooperative_housing_corporation is not eligible for these tax_credits for new fenestration or other products that benefit all of the individual tenant-stockholders this credit is a personal individual credit for individual taxpayers and the law specifically allows tenant-stockholders in their individual and personal capacity to claim these tax_credits the congress would have to amend the law to allow a cooperative to claim the credit the law deems a tenant-stockholder as making his or her proportionate share of the qualifying expenditures of the corporation generally the term tenant-stockholder’s_proportionate_share means the proportion that the stock of the cooperative_housing_corporation owned by the particular tenant-stockholder is of the total outstanding_stock of the corporation including any stock held by the corporation thus if property installed in a common area of the cooperative meets the efficiency standards in the law and qualifies for the tax_credit each tenant-stockholder is allocated a proportionate share of these eligible expenditures of the corporation however a conex-104313-11 taxpayer is eligible for the credit only for the proportionate share of the expenditures attributable to a unit that the taxpayer owns and uses as a principal_residence within the meaning of sec_121 of the code eligible tenant-stockholders should not adjust their proportionate share to take into account the share of the expenditures attributable to tenant-stockholders who cannot take the credit because they do not meet the principal_residence requirement therefore a tenant-stockholder that owns and uses his or her unit as a principal_residence within the meaning of sec_121 will be eligible for the credit based on his or her proportionate share of the qualifying expenses of the corporation for qualifying property that meets the requirements of sec_25c a taxpayer residing in a unit with qualifying property only receives a tax_credit based upon that tenant-stockholder’s_proportionate_share of the cooperative’s expenses regardless of whether the qualifying property was installed in that tenant-stockholder’s individual unit you stated in your fax dated date that it is difficult to determine which benefits-distribution process is best you also stated in your fax that it is necessary for the irs to determine the best process by which energy conservation tax_credit benefits are distributed the law treats a tenant-stockholder as making his or her tenant-stockholder’s_proportionate_share as described above as discussed the law treats a tenant-stockholder in a cooperative_housing_corporation as having made his or her proportionate share of the corporation’s expenditures_for property that is eligible for a tax_credit under sec_25c the expenditures taken into account are only those expenditures that the corporation made for property that meets the requirements in the law that applied to the property during the applicable time period conclusion in conclusion the law allows a tenant-stockholder to qualify for these credits the law does not provide different rules for cooperatives for example the installation date requirements and references to efficiency requirements are the same for a tenant-stockholder as those that apply to any taxpayer claiming the credit furthermore the credit is available only for individual taxpayers and is not available for the cooperative i understand this is disappointing for you but for the law to provide different rules for a cooperative would require the congress to amend the law conex-104313-11 i hope this information addressing the information you discussed in your fax dated date and our telephone call is helpful i hope these explanations of the law will clarify how the law applies if you have any further questions please contact --- ------------------------ identification_number ------------ or me at ---------------------for assistance sincerely charles b ramsey chief branch office of associate chief_counsel passthroughs special industries enclosure
